Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al., US 2014/0296875 A1, hereinafter Moll.
Claim 19. 
Moll teaches a method for targeted delivery of a liquid microvolume containing therapeutics into a lung (see [0369] discloses FIGS. 225A-228D, one or more steerable instrument assemblies may be utilized to navigate, diagnose, and treat the trachea (958), bronchii (959), and lungs (964)), comprising 
positioning a steerable catheter device into a pulmonary airway of a lung, wherein the steerable catheter device comprises a distal section with a distal tip and an inner lumen (see figs. 225a-228c); 
steering the distal section of the steerable catheter device to position the distal tip proximal to a desired locus within the pulmonary airway (see fig. 227B illustrates the desired locus of #963), and 
Moll does not explicitly specify instilling a liquid microvolume from the inner lumen of the steerable catheter device to an inner surface of the pulmonary airway. 
But, it would have been obvious to one of ordinary skill in the art to recognize the teachings of Moll at [0298] that illustrates in FIG. 174B, a penetrating electrode or chemical/drug injection needle (616) in FIG. 174C. at [0329] discloses a remotely steerable guide instrument system such as those described herein may be utilized to place a guidewire, inject with a needle gene or cell therapy into the heart wall, the parenchyma of an organ, etc. Also see [0338-0339], [0344], provide instilling the liquid microvolume from the inner lumen of the steerable catheter device to an inner surface of human’s organs.

Claim 21. 
Moll teaches the method of claim 19, wherein the therapeautic agent comprises at least one of drugs, biologics, nano-particulates, stem cell and gene therapies. See [0329] discloses a remotely steerable guide instrument system such as those described herein may be utilized to place a guidewire, inject with a needle gene or cell therapy into the heart wall, the parenchyma of an organ, etc.

Claim 22. 
Moll teaches the method of claim 19, wherein steering the distal section of the steerable catheter device comprises steering the distal section of the steerable catheter device to position the distal tip proximal to a desired locus within the pulmonary airway using a navigation path determined from CT scan or MRI image. See [0202] discloses haptic feedback is utilized to provide feedback to the operator that he has reached the limits of the subject tissue workspace when such workspace has been registered to the workspace of the instrument (i.e., should the operator be navigating a tool such as an ablation tip with a guide instrument through a 3-D model of a heart imported, for example, from CT data of an actual heart, the master input device is configured to provide haptic feedback to the operator that he has reached a wall or other structure of the heart as per the data of the 3-D model, and therefore help prevent the operator from driving the tool through such wall or structure without at least feeling the wall or structure through the master input device). 

Claim 23. 
Moll teaches the method of claim 19, further comprising a computer-controlled robotic arm, and wherein steering the distal section of the steerable catheter device comprises utilizing the computer-controlled robotic arm to provide movement of the distal section of the elongated tubular member. See [0005] discloses a robotic medical system includes a master input device; an instrument driver; a flexible sheath instrument comprising a sheath instrument base removably coupled to the instrument driver, the sheath instrument defining a sheath instrument working lumen; a flexible guide instrument comprising a guide instrument base removably coupled to the instrument driver, the guide instrument positioned in the sheath instrument working lumen and defining a guide instrument working lumen; and an elongate tool positioned in the guide instrument lumen, the tool having a proximal end coupled to an electro-mechanical tool actuator that is removably coupled to the instrument driver, wherein each of said sheath instrument, guide instrument, and tool are independently controllable by the instrument driver in response to user commands entered through the master input device.

Allowable Subject Matter
Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior arts do not teach or suggest the features recited in claims 24-28, as follows: “… forming a plug of the liquid across a diameter of the pulmonary airway; and transporting the plug distally through the airway with air pressure delivered from the inner lumen of the elongated tubular member, thereby depositing a film comprising a portion of the liquid microvolume behind the plug”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613